* Corpus Juris-Cyc. References: Judgments, 34CJ, p. 1043, n. 14; p. 1044, n. 16; p. 1045, n. 17; p. 1048, n. 79; Mechanics' Liens, 40CJ, p. 329, n. 41, 42; p. 333, n. 35.
The first suit was not brought under the statute. If it was intended to be brought under the statute, there was a failure to comply with the statute. Appellees were not parties to it, and are not bound by the judgment rendered therein.
The statute wrote into Owen's bond the condition it required to be in there. The statute is mandatory. The obligor and the obligee, as well as the sureties on the bond, are presumed to have known what the statute requires when the bond was executed. The bond having been executed, and having accomplished its purpose, the law will write into the bond what it requires should be written into it. In other words, in the execution of a bond by a contractor to do public work, so far as the condition of the bond is concerned, the law takes care of that, and makes it what it should be.
Affirmed.